USCA11 Case: 20-12017    Date Filed: 03/10/2021   Page: 1 of 7



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12017
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:93-cr-00567-BB-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


JORGE ELIECER BUENO-SIERRA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 10, 2021)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
              USCA11 Case: 20-12017         Date Filed: 03/10/2021   Page: 2 of 7



         Jorge Eliecer Bueno-Sierra, a federal prisoner, appeals the district court’s

denial of his motion for a reduced sentence under 18 U.S.C. § 3582(c)(1)(A), as

amended by Section 603(b) of the First Step Act of 2018.1 We affirm.

                                                 I.

         Bueno-Sierra is serving a life sentence for drug-trafficking crimes involving

more than 450 kilograms of cocaine. In April 2020, he filed a motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). He argued that

his age (72 years old at the time) and health conditions (including diabetes and

hypertension) put him at higher risk of serious complications or death from

COVID-19, and that this risk and the outbreak of COVID-19 in the federal prison

where he is incarcerated constitute “extraordinary and compelling reasons”

warranting his early release under the statute. The district court denied his motion,

finding that (1) Bueno-Sierra had failed to comply with the statutory requirement

that he exhaust his administrative remedies with the Bureau of Prisons and had not

shown good cause for that failure; and (2) even if he had satisfied the requirement

for exhaustion, the relevant Sentencing Commission policy statements and the

sentencing factors in 18 U.S.C. § 3553(a) weighed against his early release.

Bueno-Sierra now appeals.




1
    Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).
                                                 2
           USCA11 Case: 20-12017           Date Filed: 03/10/2021        Page: 3 of 7



                                               II.

       Ordinarily, district courts “may not modify a term of imprisonment once it

has been imposed.” 18 U.S.C. § 3582(c). As amended by the First Step Act,

§ 3582(c)(1)(A)(i) sets out an exception to this rule, providing that a court may

entertain a motion for a sentence reduction filed by a defendant “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier,” and “may reduce the term of imprisonment” 2 if, after

considering the applicable § 3553(a) sentencing factors, it finds that a reduction is

warranted by “extraordinary and compelling reasons” and “is consistent with

applicable policy statements issued by the Sentencing Commission.”

       The relevant Sentencing Guidelines policy statement provides that

“extraordinary and compelling reasons” exist due to the medical condition of the

defendant if he is terminally ill or suffering from a mental or physical condition

“that substantially diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which he or she is not




2
  Given the statute’s use of permissive language, we review a district court’s denial of a motion
for compassionate release under § 3582(c)(1)(A) for abuse of discretion. Cf. United States v.
Jones, 962 F.3d 1290, 1296 (11th Cir. 2020) (reviewing a decision under § 404 of the First Step
Act, which provides that a court “may” reduce a defendant’s sentence, for abuse of discretion).
                                                3
          USCA11 Case: 20-12017        Date Filed: 03/10/2021     Page: 4 of 7



expected to recover.” U.S.S.G. § 1B1.13, comment. (n.1(A)). The age of the

defendant may constitute an extraordinary and compelling reason for a sentence

reduction if he is at least 65 years old, has served at least the lesser of 10 years or

75 percent of his sentence, and “is experiencing a serious deterioration in physical

or mental health because of the aging process.” Id., comment. (n.1(B)). The

policy statement commentary also contains a catch-all provision for “other

reasons,” which provides that a prisoner may be eligible for a sentence reduction if,

as “determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in

combination with,” the other specific examples listed. Id., comment. (n.1(D)).

                                           III.

      On appeal, Bueno-Sierra argues that the district court abused its discretion in

denying his motion for compassionate release under § 3582(c)(1)(A)(i) because

(1) the court should have waived the 30-day waiting period for exhaustion of

administrative remedies, in light of his continued exposure to COVID-19 in the

interim; (2) his “acute vulnerability to severe medical complications or deaths [sic]

as a result of COVID-19” combined with the lack of proper cleaning supplies and

protective equipment in prison constitute an “extraordinary and compelling reason”

for compassionate release under the statute and the policy statement; and (3) the

increased risk of contracting a life-threatening illness in prison is a “post-offense


                                            4
            USCA11 Case: 20-12017           Date Filed: 03/10/2021       Page: 5 of 7



development” that alters the balance of sentencing factors under § 3553(a), making

a sentence of time served the appropriate and just punishment for his offenses. 3

We have not yet decided in a published opinion whether district courts have the

authority to waive the exhaustion requirement, or whether the risk associated with

COVID-19 can constitute an extraordinary and compelling reason for

compassionate release. We need not decide those questions today, however,

because we conclude that even if Bueno-Sierra met those criteria for relief, the

district court did not abuse its discretion in finding that the § 3553(a) sentencing

factors weighed against his immediate release.

       Under § 3553(a), the district court must select a sentence that is “sufficient,

but not greater than necessary” to reflect the seriousness of the offense, promote

respect for the law, provide just punishment, deter criminal conduct, protect the

public, and efficiently provide the defendant with needed education or correctional

treatment. 18 U.S.C. § 3553(a). In determining the appropriate sentence, the

district court must also consider “(1) the nature and circumstances of the offense



3
 We reject without further discussion Bueno-Sierra’s argument that the district court failed to
provide notice of the proceedings and an opportunity for Bueno-Sierra to be heard before ruling
on his motion. The district court did not act “sua sponte,” as Bueno-Sierra argues; it ruled on the
motion that Bueno-Sierra filed. And to the extent that Bueno-Sierra argues that the district court
was required to hold a hearing before ruling, we disagree—the statute makes no reference to a
hearing, and Bueno-Sierra has not pointed to any special circumstances warranting a hearing in
his case. Cf. United States v. Denson, 963 F.3d 1080, 1087 (11th Cir. 2020) (holding that no
hearing is required on an analogous motion under § 3582(c)(1)(B)).

                                                 5
          USCA11 Case: 20-12017       Date Filed: 03/10/2021    Page: 6 of 7



and the history and characteristics of the defendant”; (2) “the kinds of sentences

available”; (3) the applicable Sentencing Guidelines range; (4) pertinent policy

statements of the Sentencing Commission; (5) the need to avoid sentencing

disparities among similarly situated defendants; and (6) any need for restitution to

victims. Id. We will find that the district court abused its discretion in the

§ 3553(a) analysis only if “we are left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir.

2010) (en banc) (citation omitted).

      The district court did not abuse its discretion in deciding that a reduction in

Bueno-Sierra’s sentence was not warranted. The court referred to its analysis of

the § 3553(a) sentencing factors during Bueno-Sierra’s 1995 sentencing

proceeding, in which it explained that Bueno-Sierra’s cocaine-trafficking offense

was a “terribly serious crime because so much other criminal activity and human

misery is attributable to people who have become addicted to cocaine,” and that a

life sentence was “consistent with the crime and with the defendant’s participation

in the crime” as an organizer of the drug-trafficking enterprise. After again

considering the applicable sentencing factors, the district court concluded that

Bueno-Sierra’s current medical conditions and increased health risk from COVID-


                                           6
          USCA11 Case: 20-12017       Date Filed: 03/10/2021   Page: 7 of 7



19 did not significantly change its previous analysis. The court noted that Bueno-

Sierra’s medical records showed that his health conditions were being managed in

confinement, and the incidence of COVID-19 at the prison where he was housed

appeared to be small and not materially affecting operations at the facility. Under

the circumstances, we are not “left with the definite and firm conviction that the

district court committed a clear error of judgment” in arriving at this conclusion.

Irey, 612 F.3d at 1190. We therefore affirm.

      AFFIRMED.




                                          7